                       No. 6:19-cv-00512

                        Judy Denby,
                           Plaintiff,
                              v.
                       Commissioner,
               Social Security Administration,
                          Defendant.

                 Before B ARKER , District Judge

                            ORDER

   On October 31, 2019, plaintiff Judy Denby filed this action
under 42 U.S.C. § 405(g) for judicial review of defendant’s de-
nial of plaintiff’s application for disability insurance benefits.
Doc. 1. The case was referred to United States Magistrate
Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636. Doc. 2.
    On February 18, 2020, Judge Mitchell ordered plaintiff to
show cause why the lawsuit should not be dismissed for fail-
ure to timely serve defendant. Doc. 6. Plaintiff never re-
sponded. On March 26, 2020, Judge Mitchell issued a report
and recommendation that the complaint be dismissed with-
out prejudice for failure to comply with a court order and for
failure to prosecute. Doc. 7. Additionally, Judge Mitchell rec-
ommended that counsel for plaintiff, Kami Nedbalek, be or-
dered to reimburse plaintiff the filing fee paid in this case. Id.
No written objections were filed.
   When no party objects to a magistrate judge’s report and
recommendation within 14 days of service, the court “need
only satisfy itself that there is no clear error on the face of the
record.” Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,
1420 (5th Cir. 1996) (cleaned up). Here, there is no clear error.
    Therefore, the magistrate judge’s report and recommen-
dation (Doc. 7) is adopted. This action is dismissed without
prejudice for failure to comply with a court order and for fail-
ure to prosecute. Fed. R. Civ. P. 41(b). In addition, plaintiff’s
counsel, Kami Nedbalek, is ordered to reimburse plaintiff for
the $400.00 filing fee that plaintiff paid in this case. The pay-
ment to plaintiff shall be made no later than 30 days from the
entry of this order. Counsel is ordered to file a notice of com-
pliance with the court no later than seven days after payment
is made. Failure to comply with this order may result in addi-
tional sanctions.

                        So ordered by the court on April 14, 2020.



                                    J. C AMPBELL B ARKER
                                  United States District Judge




                              -2-
